Juanita Perez, Virginia Garcia,
                                                                    Paul Zapata, and Sylvia




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 19, 2014

                                     No. 04-13-00821-CV

                     GOLDEN REHABILITATION CENTER, L.L.C.,
                                  Appellant

                                               v.

Juanita PEREZ, Virginia Garcia, Paul Zapata, and Sylvia Sanchez, Individually and as Heirs of
                                       Elisa Zapata,
                                        Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-06946
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        On February 14, 2014, appellees filed a response to the motion to abate which was filed
by appellant on February 6, 2014. Appellant is ORDERED to file a reply to appellees’ response
no later than February 26, 2014.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court